On Motion for Rehearing.
In its motion for rehearing appellant contends that we erred in the original opinion, in holding, in effect, that the jury was warranted under the testimony in finding that appellee was prevented from filing his claim for compensation for the injury of March 5, 1936, until it was filed, by the belief that his injury of that date would not disable him. It contends with-much earnestness that no excuse was shown for the delay from January 12th to February 4, 1938. We held that appellee filed his claim on February 4, 1938, which was twenty three days after he had been examined by Dr. Max-field at Waco and had been informed by Dr. Maxfield that the bones in the region of his hip and back had been fractured. The holding referred to the formal claim. The record shows that on January 13, 1938, the day after appellee had been so informed by Dr. Maxfield, his attorneys wrote a letter to the Industrial Accident Board in which they notified the Board that appellee sustained the injuries mentioned while engaged in the course of his employment; that he was given medical treatment and attention by his employer’s physician; that he had resumed the duties of his employment and continued therein until about the 15th of *552December, 1937, at which time he became totally disabled as a result of'the injury sustained on March 5, 1936. They stated in the letter that they were checking the files of the Industrial Accident Board for the exact date the accident happened; that they were notifying the company that appellee intended to rely upon the date shown by the files, and asked the Board to furnish them with proper blanks to be filled out by them. As stated in the original opinion, no formal claim had been filed by appellee up to that time, but his employer had filed with the Board a notice of the injury and ap-pellee had been paid by appellant for five weeks disability immediately following the injury. The Board, therefore, had a record of the injury and on January 25, 1938, appellee’s attorneys again wrote the Board, asking that the claim of appellee be set for a hearing at the earliest convenient date, again asserting that appellee had been totally disabled since December 15, 1937, from doing any character of work and would be permanently disabled. On January 31, 1938, the Board wrote appellee’s attorneys, acknowledging receipt of the letter last mentioned and informing them that the claim for the injury mentioned had been closed by final compensation settlement receipt signed by appellee and filed with the Board April 30, 1936. The letter informed appellee’s counsel that in order to reopen the case it would be necessary to file medical evidence signed by a reliable physician, to the effect that the claimant suffered disability beyond the period for which he had been paid compensation, and enclosed two sets of forms for use in filing formal claims. On February 2, 1938, appellee’s attorneys notified the Board that they had signed the notice of injury and would file a formal affidavit and physician’s statement when the case was set for hearing. On February 4, 1938, the Industrial Accident Board acknowledged receipt of the attorney’s letter enclosing formal notice of injury and claim for compensation for the injury of March 5, 1936, and also for the injury of October 20, 1937. Further correspondence between counsel and the Board reveals that on February 9th the physician had been requested to furnish the report and that it was forwarded to the Board February 16, 1938.
From the above facts it will be seen that the day following appellee’s examination by Dr. Maxfield, the Board and the employer were notified by his attorneys of his claim for compensation additional to that which he had received immediately after the injury. When the Board informed the attorneys that in order to reopen the claim, it would be necessary to file medical evidence and a formal claim upon the usual blanks being used for that purpose, they had the latter executed and forwarded to the Board within seven or eight days. It appears, therefore, that the process of filing the claim for additional compensation for the injury of March 5, 1936, really extended over a period of some twenty two days. Correspondence with the Board was begun on the day following that upon which appellee was informed of the real facts as now claimed by him and seems to have been conducted with reasonable promptness. Considering these facts, we cannot agree with appellant that the record is devoid of any excuse for the delay in filing formal claim immediately following January 12, 1938, when appellee became informed for the first time that bones in the region of his hip and back had been fractured and that his injuries and disability were probably attributable thereto.
A careful consideration of the motion fails to convince us that the case was not properly disposed of in our original opinion, and the motion will be overruled.